                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA
                                  SACRAMENTO DIVISION

KEVIN HAWKINS,                                    §
                                                  §
           Plaintiff,                             §
                                                  §
vs.                                               §                 NO. 2:20-CV-2549 LHR
BENJAMIN B. WAGNER, United States                 §
                                                  §
Attorney, et al.,
                                                  §
           Defendants.                            §
                                                  §

                                              ORDER

       Former federal prisoner Kevin Hawkins has filed a civil rights complaint (Docket No. 1),

seeking compensatory damages under 42 U.S.C. § 1983 against prosecutors, law enforcement

agents, and other officials involved in a conviction that has been set aside. Hawkins, who

represents himself in this case, has also filed an application to proceed without prepayment of fees

or costs (Docket No. 2). The case has been reassigned for all further proceedings to the

undersigned (Docket No. 3). Based on the information provided by Hawkins, who reports that he

is currently on welfare and has no other assets, the court ORDERS as follows:

       1.        The application for leave to proceed without prepayment of fees (Docket No. 2) is

granted.

       2.        Service of process will be withheld pending judicial screening pursuant to 28

U.S.C. § 1915(e)(2)(B), which requires a court to scrutinize the pleadings filed by litigants

proceeding in forma pauperis and dismiss the case, in whole or in part, if it is frivolous, malicious,

fails to state a claim on which relief may be granted, or “seeks monetary relief against a defendant

who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).
       3.      No amendments or supplements to the complaint may be filed without prior court

approval. A complete amended complaint must be attached to any motion for leave to amend. The

court may direct the clerk’s office to strike from the record any pleadings that do not comply with

these instructions, including any pleadings that contain new claims or new factual allegations not

already explicitly raised in: (1) the original complaint, (2) any court-approved amendments or

supplements to the original complaint, or (3) a response from the plaintiff to an Order for More

Definite Statement or questionnaire issued by the court for the purpose of clarifying the factual

basis of the complaint. See Fed. R. Civ. P. 12(e); see also Watson v. Ault, 525 F.2d 886, 892 (5th

Cir. 1976).

       4.      Discovery does not occur under the federal rules of procedure until after an answer

has been filed and the parties confer. See Fed. R. Civ. P. 26(d). An answer will not be requested

in this case until the court completes its review under 28 U.S.C. § 1915(e)(2)(B) and authorizes

service of process. Accordingly, discovery is stayed until further notice.

       5.      No motions for appointment of counsel will be considered and none should be filed

until after the court has completed the screening process required by 28 U.S.C. § 1915(e)(2)(B).

       6.      The plaintiff must notify the court of any change of address by filing a written

notice with the clerk’s office. Failure to file such notice may result in this case being dismissed

for want of prosecution.

       The clerk’s office shall provide a copy of this order to the plaintiff.

                                         April 30
       SIGNED at Houston, Texas on _____________________________, 2021.



                                                      __________________________
                                                              Lee H. Rosenthal
                                                      Chief United States District Judge

                                                  2
